Title: To Benjamin Franklin from Mary Hewson, 28 September 1783
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Cheam Sepr. 28. 1783
          
          Many thanks to you for your kind packet which I was favoured with by Mr Hartley. As some time was taken up by his writing to

me & waiting for my answer it did not arrive here till last thursday night. I tell you this to account for your not having a more speedy reply about your Grandson. I shall be happy to do every thing in my power for him if you trust him to my care, and my boys will have a peculiar pleasure in introducing him to their comrades, some of whom are two or three years older than Bache, tho the greatest part of the school consists at present of boys under his age. But how will my young Friend like to lay aside his powder and curls, and return to the simplicity of a rustic school-boy? I fear he will think us all so unpolished he will scarcely be able to endure us, but if English cordiality will make amends for French refinement we may have some chance for making him happy. Mr Gilpin has the good fortune to have some boys at the head of his school who are an honour to the society, so I hope I may say in return to you that yours will have no bad example set him.
          The subject of the latter part of your letter I hope to talk over with you next spring, as I chuse to infer, from what you say that you will then pay us a visit.
          I am, Dear Sir, Your faithful & affectionate
          
            Mary Hewson
          
         
          Addressed: A Monsieur / Monsieur Franklin / á Passy / pres de / Paris
          Notation: Hewson Mary Sept. 28. 1783.—
        